Citation Nr: 1616139	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  08-33 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for glaucoma, as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to June 1969, September 1971 to January 1973, and March 1973 to August 1974.  He served in combat in the Republic of Vietnam and is the recipient of, among other decorations, a Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In November 2008, the Veteran withdrew his request for a personal hearing before a Veterans Law Judge.  Therefore the Board finds that adjudication of the current appeal may go forward without scheduling him for such a hearing.

The Board notes that in the Veteran's post-remand brief dated January 2016, the Veteran's representative lists the issue of entitlement to service connection for Hepatitis C.  In a June 2015 rating decision the Denver Regional Office (RO) granted the issue of entitlement to service connection for Hepatitis C, effective September 15, 2006 and assigned a noncompensable rating.  Given the RO's favorable decision, coupled with the fact that the Veteran has not appealed his rating, this issue is not before the Board for consideration.


FINDING OF FACT

Glaucoma did not manifest in service or within one year after separating from service, and the competent and probative evidence of record does not relate the Veteran's glaucoma to his military service or to his service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for service connection for glaucoma have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The RO's January 2007 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It provided the Veteran with notice of what type of information and evidence was needed to support his claim for service connection and to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with this letter, the RO effectively satisfied the notice requirements with respect to the issue on appeal.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and VA medical treatment records, have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's identified private medical records were unable to be obtained.  The identified medical provider responded that the records were not available, VA sent the Veteran a letter informing him of such, and the Veteran responded with a letter acknowledging that those records were unavailable and requesting that VA proceed with adjudicating his claim.

The Veteran was also provided with February 2007 and July 2008 VA examinations in conjunction with the claim on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  These medical examinations were adequate, as they were based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The record also contains adequate February 2007 and July 2008 medical opinions as well as August 2012 and September 2013 supplemental opinions regarding the etiology of the Veteran's glaucoma.  The Veteran requested a hearing before the Board in his October 2008 VA Form 9 and subsequently withdrew that request in November 2008.

The Veteran's claim was remanded by the Board in December 2011 and September 2013.  The Board finds those remand directives were substantially complied with because the RO obtained and associated with the evidence of record the Veteran's outstanding VA treatment records and adequate VA medical opinions regarding aggravation.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006).

Although all the evidence of record has been thoroughly reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

ANALYSIS

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, a disability that is proximately due to, or results from, another disease or injury for which service connection has been granted, will be considered part of the original disorder.  38 C.F.R. § 3.310(a).

In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran claims his glaucoma is due to his already service-connected diabetes mellitus, type II.

Although the Veteran has not claimed his glaucoma was incurred in or directly caused by his active duty service, the Board notes that the Veteran's service treatment records are silent for any complaints or symptoms of, treatment for, or diagnosis of glaucoma or any other eye impairment or disability.  VA regulations provide that certain chronic diseases, such as glaucoma (as an organic disease of the nervous system), are presumed to have been incurred in service if manifested to a compensable degree within one year of separating from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  There is no evidence of record that the Veteran began to experience symptoms of glaucoma or that glaucoma was diagnosed within one year of separating from service.

VA treatment records reflect that diabetes mellitus, type II was diagnosed in October 1999.  A January 2000 VA treatment note documents that glaucoma was suspected and an April 2001 VA treatment note reflects that the Veteran was taking antiglaucoma eye drops.  At a February 2007 VA eye examination, the Veteran had no complaints of visual symptoms and he continued to use glaucoma drops.  Examination revealed a diagnosis of open angle glaucoma, which the examiner found was not related to the Veteran's diabetes mellitus, type II, "because of the short duration of diabetes" and the fact that "glaucoma was diagnosed at almost the same time as diabetes was diagnosed."  June 2007 diabetic teleretinal imagining revealed mild nonproliferative diabetic retinopathy bilaterally with glaucomatous cupping appearance.

At a July 2008 VA eye examination, the Veteran denied complaints of visual symptoms and reported continued use of glaucoma drops.  Examination revealed bilateral mild cortical cataracts and open angle glaucoma.  The examiner opined that the Veteran's cataracts was related to his diabetes mellitus, type II, because of the long duration of diabetes and that the glaucoma was not related to diabetes mellitus, type II, because glaucoma was diagnosed shortly after diabetes was diagnosed.

In December 2011, the Board remanded the Veteran's claim to obtain an opinion regarding whether the Veteran's glaucoma was aggravated by his diabetes mellitus, type II.  The same VA doctor who performed the July 2008 examination provided an August 2012 addendum opinion finding that the Veteran's glaucoma was "more likely than not" not aggravated beyond its normal progression by his diabetes mellitus, type II.  The examiner explained that the type of glaucoma that diabetes causes or aggravates is called neovascular glaucoma, because neovascularization of the retina (known as proliferative diabetic retinopathy) is a known complication of diabetes.  When new blood vessels (neovascularization) grow into the outflow channels (trabecular meshwork) for the aqueous humor, these neovascular blood vessels can clog up the outflow channels and the intraocular pressure increases and glaucoma results.  Patients with neovascular glaucoma would have neovascular blood vessels in the retina and often on the iris in addition to the trabecular meshwork.

The examiner further explained that at the July 2008 examination, there was no sign of neovascular blood vessels in the retina or diabetic retinopathy and it would be "quite uncommon" for there to be neovascular blood vessels in the trabecular meshwork without any diabetic retinopathy.  The examiner also noted that it was uncommon for a patient who is not insulin dependent and who has only been using oral diabetic medication for nine years to have neovascularization and also uncommon for such a patient to have neovascular glaucoma.

Notably, at the time the August 2012 medical opinion was rendered, two volumes of the Veteran's claims files were missing, however, in September 2013, the same VA doctor obtained and reviewed the missing volumes of the claims file and reported that his or her August 2012 opinion was unchanged.

The Board wishes to point out the distinction between the Veteran's February 2007 diagnosis of "mild nonproliferative retinopathy" and the VA examiner's reference to proliferative diabetic retinopathy, also referred to as "neovascularization of the retina."  Mild nonproliferative retinopathy is the first stage of diabetic retinopathy, and is characterized by small areas of balloon-like swelling in the retina's tiny blood vessels called microaneurysms.  See Facts About Diabetic Eye Disease, NATIONAL INSTITUTE OF HEALTH, https://nei.nih.gov/health/diabetic/retinopathy (last accessed April 14, 2016).  Proliferative diabetic retinopathy is the fourth and most advanced stage of diabetic retinopathy, and occurs when growth factors secreted by the retina trigger the proliferation of new blood vessels, which grow along the inside surface of the retina and into the fluid that fills the eye.  Id.  As explained in the August 2012 addendum opinion, there was no evidence of  neovascularization (new blood vessel formation) on examination.  While the Veteran did have a diagnosis of mild nonproliferative retinopathy, this is characterized by swelling of blood vessels and not new formation of blood vessels.

In an October 2007 statement submitted with his notice of disagreement, the Veteran stated that diabetic retinopathy, cataracts, and glaucoma were all caused by diabetes mellitus, type II.  He indicated that both open angle and angle closure glaucoma could be primary or secondary conditions and that primary open angle glaucoma was more common in someone who has a family history of glaucoma, has very short eyesight, has diabetes, or is from African or Afro-Caribbean origin.  The Veteran submitted information from the National Institute of Health (NIH) website which stated that a person with diabetes is nearly twice as likely to get glaucoma as other adults.  Significantly, service connection for bilateral cortical cataracts with historical evidence of mild nonproliferative diabetic retinopathy, secondary to the Veteran's diabetes mellitus, type II, has been in effect since July 2008.

Following a thorough review of the evidence of record, the Board finds that service connection for glaucoma, as secondary to diabetes mellitus, type II, is not warranted.

The February 2007 and July 2008 VA medical opinions finding that the Veteran's diabetes mellitus, type II, did not cause his glaucoma are adequate as they were based on clinical examinations of the Veteran, review of the medical and lay evidence of record, and the examiners provided supportive reasoning for their conclusions.  Similarly, the August 2012 and September 2013 addendum medical opinions finding no evidence that the Veteran's glaucoma was aggravated beyond the natural progression of the disease are also adequate for the same reasons.  Although it appears the July 2008 examiner based his or her reasoning in the aggravation opinions on the absence of diabetic retinopathy, the reasoning was actually based on the lack of new blood cell formation on the eye, which is called neovascularization, and is otherwise known as proliferative retinopathy.  As explained above, mild nonproliferative diabetic retinopathy, which is one of the diagnoses the Veteran received in February 2007, is characterized by swelling of areas in the retina, and not by new blood cell formation.  The examiner specifically found that absent evidence of neovascularization, the Veteran's glaucoma was "more likely than not" not aggravated by his diabetes mellitus, type II.

Moreover, the competent medical evidence of record does not demonstrate that the Veteran's glaucoma has been aggravated beyond the natural progression of the disease.  VA ophthalmology notes reflect Veteran's glaucoma has remained stable and he continues to use eye drops to treat his glaucoma.  Additionally, there is no evidence that the Veteran's diabetic retinopathy has worsened to the point where it causes neovascularization.  

The Board has considered the Veteran's lay statements with regard to his claim.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, glaucoma, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and symptoms, any actual diagnosis of glaucoma secondary to diabetes mellitus, requires objective testing to diagnose.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  On the other hand, such competent evidence concerning the etiology of the Veteran's glaucoma has been provided by the medical personnel who have examined him during the current appeal.  As such, the Board finds that the opinions of trained medical professionals are competent to determine the etiology of the Veteran's glaucoma and that the Veteran's statements in this regard are not competent.  38 C.F.R. § 3.159(a).

The Board has the authority to weigh and assign probative value to each piece of evidence of record.  See Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1991).  In this regard, the Board has also considered the evidence the Veteran submitted from NIH regarding risk factors for glaucoma and the statistic that persons with diabetes are nearly twice as likely to develop glaucoma.  While this evidence from NIH is competent evidence, the Board finds that it is not specific to the Veteran's claim and is too generic to constitute probative evidence in support of his claim.  See Mattern v. West, 12 Vet. App. 222, 228 (1999) (holding that generally, generic information from a medical website, journal, or treatise is too "general and inconclusive" to establish a medical nexus to a disease or injury) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature, which does not apply medical principles to the facts of an individual case, does not constitute competent evidence).  Without application to the specific facts of the Veteran's case, this evidence does little to support the Veteran's claim.  See Sacks, 11 Vet. App. at 316-17 (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships).

The Board finds that the VA medical opinions of record are the only probative evidence of record because they were rendered by VA medical professionals who examined the Veteran, reviewed medical records specific to his situation and claim, and provided thorough and adequate reasoning for their findings specific to the Veteran's case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that most of the probative value of a medical opinion comes from its reasoning, and the Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).

As such, service connection for glaucoma is not warranted.  The Board has considered the benefit of the doubt doctrine, but as the preponderance of the evidence is against the Veteran's claim it is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


ORDER

Service connection for glaucoma, as secondary to diabetes mellitus, type II, is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


